Citation Nr: 0028807	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-35 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Evaluation of a low back disorder with limitation of 
motion, disc protrusion at L4-L5, bulging annuli at L3-L4 and 
L5-S1, and right sacralization of L5, rated 10 percent 
disabling from March 29, 1994.

2.  Evaluation of residuals of a non-displaced fracture of 
the navicular bone of the right wrist, rated zero percent 
disabling from March 29, 1994.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to June 
1992.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision by the RO that 
granted service connection for disorders of the veteran's low 
back and right wrist, and assigned evaluations therefor of 10 
and zero percent, respectively.

This case was previously before the Board in March 1998, when 
it was remanded to the RO for further development.  The case 
was returned to the Board in September 2000.

In its March 1998 remand, the Board framed the issues on 
appeal in terms of the veteran's entitlement to an increased 
rating.  More recently, however, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the issues here in question 
were placed in appellate status by a notice of disagreement 
expressing dissatisfaction with the original ratings 
assigned, the Board has re-characterized the issues as set 
forth above.


FINDINGS OF FACT

1.  The veteran's service-connected low back disorder has 
long been characterized by pain and limited motion, with 
recurring episodes of acute exacerbation.  Tenderness in the 
lumbar region, muscle spasms, radiculopathy, pain on use, and 
pain on straight leg raising have all been objectively noted 
on one or more occasions.  Forward flexion of the lumbar 
spine has been limited by pain to as little as 40 degrees 
during flare-ups, and backward extension, lateral flexion, 
and rotation of the spine have likewise been limited, at 
least intermittently, secondary to tightness, pain, or other 
discomfort.  Forward flexion has never been shown to be 
limited to less than 40 degrees, and the most restricted 
range of motion objectively noted, in terms of degrees of 
backward extension, lateral flexion, and rotation, is 30 
degrees of backward extension, 30 degrees of lateral 
extension, and 30 degrees of rotation.  On at least a few 
occasions since 1991, the veteran has been noted to have a 
good, normal, or full range of motion in the low back, with 
forward flexion noted to be as great as 90 degrees, backward 
extension to as great as 35 degrees, and rotation to as great 
as 45 degrees, bilaterally.  He has generally been found to 
have good strength in his back and lower extremities on 
objective evaluation, and there is little in the record to 
suggest that he suffers from any significant impairment of 
coordination, or to show that the muscles of the affected 
areas are characterized by atrophy or wasting.  His 
disability is manifested by no more than "moderate" 
limitation of motion, and episodic radicular symptoms 
indicative of no more than "moderate" intervertebral disc 
syndrome.  There is no evidence that his low back disability 
is manifested by listing of the spine, a positive 
Goldthwait's sign, complete loss of lateral motion, or 
abnormal mobility on forced motion.

2.  The veteran complains of right wrist symptoms such as 
slight weakness and a chronic and recurrent "popping" on 
rotational maneuvers.  Objectively identified impairments 
affecting the wrist include pain over the navicular, a mild 
ulnar deviation, and evidence suggesting slight ischemia 
and/or avascular necrosis in the region of the old fracture.  
The veteran has exhibited a very good range of motion in the 
wrist since service, with a full range of 
dorsiflexion/extension, to 70 degrees; a full range of 
medial/radial deviation, to 20 degrees; a nearly full range 
of palmar flexion, to 70 degrees or better; and a nearly full 
range of ulnar deviation, to 40 degrees or better.  There has 
been no objective evidence of swelling, erythema, or atrophy 
in the wrist since service, and only on one occasion, in 
September 1993, was there any objective indication of 
incremental weakness or diminished function in the right hand 
as compared to the left.  The veteran himself has reported 
that his right wrist does not significantly impact his 
occupation or otherwise limit activities of daily living.  
Although he has complained of numbness affecting the right 
wrist, and was found on one occasion to exhibit a positive 
Tinel's sign, bilaterally, there are no objectively 
identifiable neurological deficits associated with this 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for a low back 
disorder with limitation of motion, disc protrusion at L4-L5, 
bulging annuli at L3-L4 and L5-S1, and right sacralization of 
L5 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a (Diagnostic Codes 5292, 5293, 5295) (1999).

2.  The criteria for a compensable rating for residuals of a 
non-displaced fracture of the navicular bone of the right 
wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71 (Plate I), 4.71a (Diagnostic Code 5215), 
4.124a (Diagnostic Codes 8510-8730) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

When the veteran was examined for service enlistment in 
September 1983, his spine and upper extremities were found to 
be normal.

In February 1987, the veteran injured his right wrist.  
Physical examination revealed tenderness and pain on motion 
in certain areas of the wrist and hand.  X-rays revealed an 
un-displaced fracture of the mid-portion of the right 
navicular bone, associated with mild soft tissue swelling.  
Neurovascular components were intact.  He was treated with a 
cast.  Follow-up x-rays in March 1987 revealed a non-
displaced fracture through the waist of the navicular, with 
no distraction at the fracture site.

Beginning in April 1987, the veteran presented for treatment 
with complaints of back pain.  On physical examination in May 
1987, he was mildly tender over the distal sacral area.  His 
posture was characterized by a high right iliac crest, and 
there was a slight left convexity of the scoliotic curve.  He 
complained of pain and stiffness in the morning, and 
tenderness on range of motion.  X-rays revealed a 
transitional vertebra at the lumbo-sacral junction with 
lumbarization of S1.  The clinical assessment was that he had 
muscle strain and/or mechanical or musculoskeletal pain.  He 
was given a heel insert.

On follow-up examination of the veteran's right wrist in May 
1987, there was no swelling, and neurovascular components 
were noted to be intact.  X-rays revealed incomplete healing 
at the right radial cortex of the scaphoid.  The clinical 
impression was that he had a healing fracture.  In June 1987, 
it was noted that healing was in progress, but that the 
fracture was still not solid.  In July 1987, it was noted 
that x-rays showed good bone healing.  X-rays in September 
1987 showed that there had been a fracture through the waist 
of the carponavicular.  It was noted that the fracture line 
could still be seen on the radial aspect.

Later in September 1987, the veteran was seen for follow-up 
treatment of his back.  On physical examination, he had a 
full range of motion and no tenderness.  The diagnostic 
assessment was that he had probable chronic low back pain.

In October 1988, the veteran complained of pain in his right 
wrist of two weeks duration, located in the vicinity of the 
fracture site.  On physical examination, there was some point 
tenderness on the medial aspect of the wrist.  The diagnostic 
assessment was that he had a probable strain.

In April 1989, the veteran complained of a dull pain in his 
low back for one month.  On physical examination, there was 
tenderness in the lower lumbar region.  The diagnostic 
assessment was that he had probable mechanical back pain.  He 
was issued a heel lift.

In March 1990, the veteran complained of soreness and slight 
edema in his wrist.  On physical examination, there was 
tenderness and swelling over the dorsal aspect.  He had a 
complete range of motion in the wrist, and neurovascular 
components were intact.  The diagnostic assessment was that 
he had a sprain.  (The March 1990 treatment report refers to 
the left wrist.  It is unclear whether that may have been an 
error.)

In June 1991, the veteran presented for private treatment 
with complaints of low back pain after pulling and lifting 
bales of hay while on leave.  It was noted that he had a 
history of scoliosis and that he had been seen for low back 
pain in the military.  On physical examination, he had 
tenderness of the paravertebral region of the low back, right 
greater than left.  The diagnostic assessment was that he had 
a right-sided low back muscle strain.

In July 1991, the veteran was seen at a military facility for 
complaints of low back pain, radiating to his right buttock 
and knee, and muscle spasm.  On physical examination, he had 
tenderness bilaterally to L2 and paravertebral muscle spasm 
in the lumbar region, greater on the right.  Deep tendon 
reflexes were 2+/4+ and equal.  Forward flexion was limited 
to 50 percent while standing, and extension was within normal 
limits.  Straight leg raising was positive on the right at 60 
degrees, with either leg, and strength was 5/5.  The 
diagnostic assessment was that he had muscle spasm and/or 
muscle strain with a possible disc bulge at L4-L5.

In August 1991, it was noted that a computerized tomography 
(CT) scan of the veteran's low back had revealed a central 
protrusion disc at L4-L5, bulging disc annuli at L3-L4 and 
L5-S1, and sacralization of L5 on the right.  On physical 
examination in September 1991, his gait was steady and he 
could walk on his heels and toes.  Straight leg raising was 
very good, range of motion was full, and strength was 5/5.  
There was no motor or sensory deficit.  The diagnostic 
assessment was that he had low back pain, bulging discs at 
L4-L5, and radiculopathy on the right.

On follow-up examination in November 1991, the veteran 
complained of chronic low back pain.  Physical examination 
was noted to be normal, with a normal range of motion in the 
lumbar spine.  The diagnostic assessment was that he had low 
back pain.  The veteran again complained of back pain in 
December 1991, but no examination was conducted.

In January 1992, the veteran reported pain in his low back 
with flexion, and relief with extension.  It was noted that 
he had a history of leg length discrepancy.  On physical 
examination, he was able to side bend such that his fingers 
reached to 52 centimeters from the floor, bilaterally, with 
reported tightness to the right.  He was able to flex 
forward, in the standing position, such that his fingers were 
50 centimeters from the floor, and he was able to extend 
backwards, in the prone position, such that his elbows were 
75 percent extended.  A leg length discrepancy was noted, and 
he was given a 9 millimeter wedge on the left.  The 
diagnostic assessment was that he had a bulging disc 
resulting in low back pain with flexion.  Later in January 
1992, it was noted that he continued to exhibit limited 
flexion, and that he had tight hamstrings, bilaterally, worse 
on the left.

During a follow-up visit for his back in March 1992, the 
veteran indicated that he was doing fine, and that he wanted 
to increase activity and exercise.  The clinical assessment 
was that his low back pain had resolved.  When he was 
examined for service separation later that same month, his 
spine and upper extremities were found be to clinically 
normal.

When the veteran was examined for employment purposes in 
September 1993, he reported that he had injured his back 
during service.  He further reported that he had undergone a 
period of physical therapy, that he was on no medications at 
the time of the examination, and that no activities of daily 
living were presently affected by his injury.  On 
examination, he was able to sit for approximately 60 minutes 
without difficulty, and he was able to stand, walk, and bend 
intermittently for approximately two and a half hours.  
During an exercise involving shoulder-level horizontal 
reaching and vertical overhead reaching, he reported no 
increase in symptoms.  During an exercise involving vertical 
overhead reaching and waist-level horizontal reaching, he 
reported numbness in his right shin.  During an exercise 
involving waist-level horizontal reaching and vertical 
reaching at approximately knee level while 
kneeling/crouching, he reported pain in the right low back 
when leaning to the left, and pain in the left low back when 
leaning to the right.  He reported similar symptoms during an 
exercise involving horizontal reaching while kneeling/ 
crouching and shoulder-level horizontal reaching while 
standing.  He was able to complete static kneeling for 
approximately 12 minutes, but reported pain in the low back.  
During exercises involving the testing of endurance, he 
reported pain in his right leg at the sedentary assessment 
level, and low back pain and pain down the right leg at the 
light and medium physical demand levels.  In addition, at the 
medium physical demand level, he reported a "tightness," or 
sensation of fatigue, in his low back.  Testing of hand 
function revealed an average rate of hand manipulation; a 
below-average rate of finger manipulation; and below-normal 
grip and pinch strength, bilaterally.  Scores pertaining to 
grip strength and lateral pinch strength were lower for the 
right hand as compared to the left.

Letters from an employer, dated in March 1994, June 1994, and 
July 1995, indicate that veteran was examined in September 
1993 for placement in a full-time position, and that 
limitations pertaining to his lumbar spine were then 
identified, in terms of limited flexibility and range of 
motion, and tingling down his right leg.  The letters 
indicate that, as a result of those limitations, he was 
offered a less strenuous, and lower-paying, job than that for 
which he had originally applied.

When the veteran was examined for VA compensation purposes in 
July 1995, he complained of pain and spasms referable to the 
lumbosacral region.  He also reported that he had been told 
that his right leg was three quarters of an inch shorter than 
his left leg, and said that he had been given a lift for his 
shoe.  On physical examination, his gait was normal, and no 
limp or other evidence of shortening of either leg was 
identified.  No abnormal curvature of the spine was noted, 
and straight leg raising was able to be performed through the 
full range of motion.  There was no abnormal sensation 
detected in the lower extremities, and pulses in the feet 
were of good quality.  The reflexes were hyperactive in the 
knees and ankles.  With his legs held extended, on forward 
bending, he could bend only until his fingertips reached just 
below the knee level.  X-rays revealed asymmetry of the facet 
joints at L3-L4, L4-L5, and L5-S1.  X-rays also revealed that 
L5 was a transitional vertebra which was asymmetric, with 
sacral characteristics on the right side.  The diagnostic 
assessment was that he had a chronic lumbosacral strain.

When the veteran was examined for VA compensation purposes in 
June 1997, he reported that he had injured his right wrist 
and low back during service.  He complained of slight 
weakness in the fingers of his right hand, with an "odd 
feeling" and numbness.  He also indicated that his wrist 
occasionally "popped" during rotation, but did not cause 
him any specific pain.  He complained of slight discomfort in 
the right lower back with occasional radiation down the 
lateral aspect of his right leg to the knee.  He indicated 
that the pain became worse with prolonged sitting and 
standing, and described fatigability with low back pain after 
walking approximately two miles.  He denied any tingling or 
numbness in his foot, or any specific weakness in his leg.  
He indicated that he had lost time from work secondary to the 
low back injury.

Examination of the veteran's back revealed a symmetrical gait 
with no antalgia.  He was able to heel and toe walk without 
difficulty, and there was no tenderness to palpation along 
the spine, in the paraspinal area, in the thigh joint, or 
along the course of the sciatic nerve, bilaterally.  Lower 
extremity strength was 5/5, bilaterally, and reflexes were 2+ 
at the knees and ankles.  He had forward flexion to 90 
degrees, extension to 35 degrees, side bending to 30 degrees, 
bilaterally, and side rotation to 30 degrees, bilaterally.  
He exhibited a flattened lordosis, and there was pain to 
palpation in the right hip region.  Babinski's was downgoing.  
Sensory examination was intact to fine touch in all 
dermatomes, peripheral pulses were equal, bilaterally, there 
was no pain on range of motion in the hip, and straight leg 
raising was negative in the sitting and supine positions.

Examination of the veteran's right wrist revealed no swelling 
or erythema when compared to the left side.  There was no 
tenderness to specific palpation, and no weakness of the 
intrinsic muscles of the right hand as compared to the left.  
Reflexes were 2+ throughout on the left side and 1+ on the 
right.  He had dorsiflexion in the wrist from zero to 70 
degrees, palmar flexion from zero to 70 degrees, medial 
deviation to 20 degrees, and ulnar deviation to 45 degrees.  
Sensory examination showed no sensory loss in either the 
right or the left upper extremity to fine touch.  There was a 
positive Tinel's sign at the wrists, bilaterally, and a 
negative Phalen's sign, bilaterally.  X-rays revealed a 
slight cortical irregularity involving the right scaphoid, 
with mild sclerosis of its proximal pole suggesting avascular 
necrosis.

The diagnostic impression was that the veteran had persistent 
pain, but no loss of function, in his low back, and symptoms 
of tingling and numbness in his right wrist.  The examiner 
noted that no weakness or fatigue had been noted, and stated, 
"It is difficult to ascertain the amount of functional loss 
the patient would endure during a period of exacerbation 
unless he is examined at that time."

In August 1998, the veteran was seen for VA treatment of his 
back after doing a "hand spring."  It was noted that he had 
a history of a previous injury.  On physical examination, he 
had pain at the left lower portion of his back, and numbness 
in the left buttock and on the outer aspect of the mid-thigh.  
He had a good range of motion with difficulty, and reported 
increased pain with bowel movements.  The clinical assessment 
was that he had a low back strain.

When the veteran was examined for VA compensation purposes in 
September 1998, he reported that he had a significant, 
chronic and recurrent "pop" at the right lateral wrist on 
rotational maneuvers, associated with weakness.  He also 
reported numbness over the area of the navicular, but 
indicated that, overall, the navicular fracture did not 
significantly impact his occupation or otherwise limit 
activities of daily living.  With regard to his back, he 
reported a history of tightness in his lower back, 
intermittent tingling from the left hip to the left knee, and 
from the left hip to the left lateral ankle, radiation down 
his right leg to his knee, and pain rated 2/5.  He reported 
more recent symptoms of pain, increasing in the left lower 
extremity, and bilateral tingling of the lower extremities, 
left greater than right, and indicated that his back symptoms 
limited his activities and caused generalized weakness and 
fatigue.  He reported that he occasionally awakened from 
sleep due to chronic low back pain, and indicated that the 
most bothersome aspect of the pain was how it interfered with 
his engaging in any prolonged activity or otherwise 
increasing his activity level.

Examination of the right wrist revealed a full range of 
motion, with extension to 70 degrees, flexion to 80 degrees, 
ulnar deviation to 40 degrees, and radial deviation to 20 
degrees.  There was no focal atrophy of the musculature of 
his upper limbs, there were no neurological deficits, and 
strength appeared to be 5/5, both proximally and distally.  
He was able to flex his fingers down to the palmar crease.  
He had pain over the navicular, and there was a mild ulnar 
deviation of the wrist.  X-rays revealed a very slight 
sclerosis of the proximal half of the right navicular bone, 
thought perhaps to be the result of an old navicular fracture 
with slight ischemia, with no evidence of fracture or 
avascular necrosis.

Examination of the low back revealed no paralysis or 
neuralgia, no fine or gross motor impairment, and no muscle 
atrophy or wasting.  He was able to heel and toe walk and 
perform sustained squats without difficulty.  Strength of the 
bilateral lower limbs appeared to be 5/5, and his leg lengths 
were essentially equal.  Muscle strength reflexes for knee 
jerks and ankle jerks were +2 at the knees, and +1 at the 
ankles, bilaterally, and symmetric.  There were no scars or 
scoliosis.  There was mildly diminished sensation along the 
anterior left thigh on pinprick testing.  He had forward 
flexion of the lumbar spine to approximately 70 degrees, with 
tight hamstrings apparently limiting movement, backward 
bending to 30 degrees, side bending to 30 degrees, 
bilaterally, and rotation to 45 degrees, bilaterally.  He 
subjectively complained of pain in all ranges of motion, but 
was able to complete the full range.  He had negative 
straight leg raising for dural tension sign, but reported 
tightness in the hamstrings, bilaterally.  Taught bands were 
noted in the gluteal musculature and in the paraspinals, 
bilaterally, and the veteran reported pain during the 
palpation of the bands.  There was a decreased lumbar 
lordosis.  X-rays revealed slight sclerosis of the facet 
joints at L5-S1, and some sacralization of the transverse 
process of L5 on the right (noted to be a congenital defect 
without significance).

With respect to the veteran's right wrist, an orthopedic 
examiner opined that factors such as weakened motion, 
incoordination, and fatigability, could not "be further 
quantified in terms of additional loss of range of motion 
without prolonged, provocative testing."  The examiner 
continued, "With flare[-]ups, it is likely [that the] range 
of motion would be further restricted; but it is not possible 
to accurately estimate the additional loss of range of motion 
without examining the patient at that time."  With regard to 
the effect of factors such as weakened motion, 
incoordination, and fatigability on the veteran's low back, 
the examiner opined only that the same remarks made with 
respect to the right wrist applied to the lumbar spine as 
well.

In February 1999, the veteran was seen for VA treatment of 
his back.  He reported a history of a tingling sensation, 
radiating from the right side of his back to his right ankle, 
increased for the past several days.  The diagnostic 
assessment was that he had back pain and radiculopathy.

When the veteran was seen for VA treatment in March 1999, he 
reported that his back symptoms had waxed and waned over the 
years, and had recently become worse.  He complained of 
fairly consistent pain in his right lower back, radiating 
down his right leg to his ankle.  He also reported a history 
of a wrist fracture in service, and complained that he had 
some numbness at times.  On physical examination, straight 
leg raising while sitting exacerbated his right leg pain, but 
not his left.  Straight leg raising while supine did not seem 
to bother him.  Hip range of motion was normal, bilaterally, 
but did produce some pain on the right.  Patellar reflexes 
were 2+ and equal, as were Achilles.  Muscle strength was 
5/5, except for slightly weak right great toe extension as 
compared to the left.  There was some tenderness in the right 
lower lumbar and upper sacral area to the right of the 
midline over the paraspinous muscles.  He had pain with 
hyperextension of the back, and could flex forward to about 
80 degrees.  Side bending to the right bothered him, as did 
rotation to the right, and less so to the left.  The 
diagnostic assessment was that he had continuing right lower 
back pain, radiating right leg pain, and possible weakness of 
extension in the right great toe consistent with nerve root 
irritation.

When the veteran was seen for VA treatment in May 1999, he 
reported worsening back symptoms over the previous few 
months.  He complained of a tightness in his low back, and 
said that he sometimes felt as though his "tailbone is going 
to pop out of his skin."  He reported some tingling in the 
posterior aspect of the right thigh, relieved by lying on his 
right side and by flexing his right knee and hip.  He also 
reported a sensation of heaviness in the right leg on 
prolonged walking, relieved by rest.  He indicated that these 
symptoms did not occur all the time, and it was noted that he 
did not appear to be significantly limited by symptoms.  On 
physical examination, motor strength was 5/5, except for 
perhaps 5-/5 in the right extensor hallucis longus.  
Sensation was intact to light touch in the lower extremities.  
Deep tendon reflexes were 2 in the knee jerks and ankle 
jerks, bilaterally.  There was some exacerbation of pain 
noted on straight leg raising at about 50 degrees on the 
right and 60 degrees on the left.  His gait appeared normal.  
The diagnostic assessment was that the veteran had chronic 
low back pain with occasional tingling in an interradicular 
pattern in the right leg, as well as heaviness in the right 
leg with ambulating.  The examiner noted that there could 
have been some weakness of the right extensor hallucis 
longus, which was suggestive of an L5 radiculopathy.

When the veteran was seen for VA treatment in August 1999, he 
complained of low back pain.  He reported that he had had 
chronic low back pain for eight years, since service, and 
indicated that his most recent occurrence of pain arose two 
days prior to examination, after strenuous activity.  He 
described his problem as lumbosacral "strain" with 
"pressure," and indicated that his difficulties were 
aggravated by activity and relieved with rest.  He denied any 
radiation of symptoms, and it was noted that his symptoms did 
not affect gait or elimination.  On physical examination, he 
was able to flex forward to 60 degrees.  Rotation was 
painless, but there was "pulling" to 45 degrees.  Palpation 
of the spinous processes revealed tenderness over the 
lumbosacral area, and straight leg raising was positive 
bilaterally.  Strength was grade 5, bilaterally, reflexes 
were normal and symmetrical, and there was no objective 
sensory alteration.  The diagnostic assessment was that he 
had back pain in the lumbosacral region.

In October 1999, the veteran underwent magnetic resonance 
imaging (MRI) of his back.  The procedure revealed a central 
disc herniation at L4-L5, more prominent on the right; a L5-
S1 disc that appeared congenitally small, with a possible 
transitional element; and degenerative disc disease at L3-L4 
with a right-sided annular tear.  Later that same month, the 
veteran called VA and complained of pain radiating to his 
right leg.

When the veteran was seen for VA treatment in February 2000, 
he reported that he had gone many months without having any 
difficulty with his back.  He said that he had recently had 
two episodes of acute onset of low back pain, with no new 
activity or injury.  He reported that he had been continuing 
to go to work, and said that he found that he could manage 
his discomfort by changing positions fairly frequently.  He 
said that he felt pain into the groin at times, but not below 
his knees.  He indicated that the pain was worse with any 
straining or movement, and reported that he had increased 
pain when he strained to have a bowel movement.  He denied 
any numbness or tingling below the knees, and any weakness of 
the legs.  He reported that he had had a MRI of the back, and 
that it had shown a disc bulge and some calcification.  On 
physical examination, straight leg raising caused significant 
back pain on both sides.  Straight leg raising when supine at 
about 30 degrees on the right was very bothersome, and at 
about 40 degrees on the left, but there were no radicular 
symptoms.  Quadriceps reflexes were 3+ and equal, Achilles 
reflexes were 2+ and equal, and medial hamstring reflexes 
were 1+ and equal.  Muscle strength was 5/5 and equal in all 
muscle groups at the lower extremities.  Hip range of motion 
was normal, bilaterally, although on the right there was some 
discomfort in the back with rotation.  There was tenderness 
to palpation, especially to the right of the midline over the 
right sacroiliac joint area, less so in a similar area on the 
left.  There was no appreciable spasm.  He was able to fully 
extend the back, but could flex to only about 40 degrees 
before he had pain.  He could bend sideward and rotate, 
although gingerly.  The diagnostic assessment that he had 
onset of acute low back pain, with a neurological examination 
that was "surely normal."  The examiner noted that the 
veteran had a history of recurrent episodes of low back pain, 
and opined that the problem was "soft tissue in nature," 
and could be related to inflammation and spasm.

On follow-up VA examination in February 2000, the veteran 
reported that his back was feeling much better.  He said that 
there was still a little tightness at times, but no real 
pain.  He denied any leg symptoms, radiating pain, numbness, 
weakness, or tingling.  Physical examination revealed that he 
could fully extend his back, and that he could flex to 90 
degrees without difficulty.  Side bending was normal, and 
"twisting," which was done gently, was also normal.  He had 
slight discomfort in the right paraspinous lumbar area, which 
consisted of tightness and not pain.  Straight leg raising on 
the left caused some mild discomfort in the right lumbar 
paraspinous area, straight leg raising on the right was 
negative, and there were no radiating symptoms with either 
maneuver.  Patellar reflexes were 21/2+ and equal, and Achilles 
were 1+.  The diagnostic assessment was that the veteran had 
recurrent episodes of low back pain and spasm, nicely 
resolved at the time of the examination. 

II.  Legal Analysis

The veteran contends that the service-connected disorders of 
his low back and right wrist are much more disabling than 
reflected by the evaluations currently assigned.  He 
maintains that these disabilities have had an adverse effect 
on his employment, forcing him to take lower paying jobs.  He 
feels that he should be rated at least 30 percent disabled.

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 12 Vet. 
App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
As discussed above, the veteran's claims are not claims for 
"increased" ratings, but rather claims for higher 
"original" ratings than those currently assigned.  See 
Introduction, supra.  Nevertheless, because the two types of 
claims are very similar, the Board finds that the veteran's 
allegations alone are sufficient to make his claims well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Limitation of motion of the lumbar spine is evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  Ratings of 10, 20, and 40 
percent are warranted for slight, moderate, and severe 
limitation of motion, respectively.

Intervertebral disc syndrome is evaluated in accordance with 
the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).  A zero percent rating is warranted if the 
condition is postoperative, cured.  A 10 percent rating is 
warranted if the condition is mild, and a 20 percent rating 
is warranted if the condition is moderate with recurring 
attacks.  If the condition is severe, with recurring attacks 
and intermittent relief, a 40 percent rating is warranted.  
The highest available schedular evaluation, 60 percent, is 
warranted, if the condition is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
Id.

Lumbosacral strain is evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.17a, Diagnostic Code 5295 
(1999).  A zero percent rating is warranted if the condition 
is manifested by slight subjective symptoms only.  A 10 
percent rating is warranted if there is characteristic pain 
on motion.  If there is muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral, in the 
standing position, a 20 percent rating is warranted.  The 
highest available schedular evaluation, 40 percent, is 
warranted where the condition is severe, with listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Id.

Limitation of motion of the wrist is evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (1999).  A 10 percent rating is warranted if 
dorsiflexion is limited to less than 15 degrees, or if palmar 
flexion is limited in line with the forearm.  A rating in 
excess of 10 percent is warranted only if the wrist is 
ankylosed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  See 
Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Diseases of the peripheral nerves, to include the nerves 
affecting the hand and wrist, are evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.124a, Diagnostic 
Codes 8510-8730 (1999).  Ratings ranging from zero to 100 
percent are assigned depending on the nerve(s) affected and 
the relative degree of impairment.  Id.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (1999).  To that end, the regulations provide that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

Id.  With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (1999).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.

	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also to be 
considered.  Id. § 4.45(f).  See 38 C.F.R. § 4.59 (1999) 
("[t]he intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability").  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Based on a review of the evidence in this case, and the 
applicable laws and regulations, it is the Board's conclusion 
that the evidence supports the assignment of a 20 percent 
rating for the veteran's service-connected low back disorder.  
The most current treatment report of record, dated in 
February 2000, indicates that the veteran's low back symptoms 
may have undergone some improvement recently.  However, the 
bulk of the evidence shows that his condition has long been 
characterized by pain and limited motion, with recurring 
episodes of acute exacerbation.  Since 1991, tenderness in 
the lumbar region, muscle spasms, radiculopathy, pain on use, 
and pain with straight leg raising have all been noted 
objectively on one or more occasions.  There is evidence to 
indicate that forward flexion of the lumbar spine has been 
limited by pain to as little as 40 degrees during flare-ups, 
and there is also evidence that backward extension, lateral 
flexion, and rotation of the spine have been likewise 
limited, at least intermittently, secondary to tightness, 
pain, or other discomfort.  Under the circumstances, the 
Board is satisfied that the criteria for a 20 percent 
evaluation, under Diagnostic Codes 5292, 5293, or 5295, have 
been met.  The evidence, at a minimum, gives rise to a 
reasonable doubt on the question.  38 C.F.R. § 4.3 (1999).

The preponderance of the evidence is against the assignment 
of a rating in excess of 20 percent for low back disability, 
however.  None of the objective medical evidence demonstrates 
that forward flexion in the veteran's lumbar spine has ever 
been limited to less than 40 degrees, even during flare-ups.  
The most restricted range of motion objectively noted to 
date, in terms of degrees of backward extension, lateral 
flexion, and rotation, is 30 degrees of backward extension, 
30 degrees of lateral extension, and 30 degrees of rotation.  
Indeed, on at least a few occasions since 1991, the veteran 
has been noted to have a good, normal, or full range of 
motion in the low back, with forward flexion noted to be as 
great as 90 degrees, backward extension to as great as 35 
degrees, and rotation to as great as 45 degrees, bilaterally.  
And while the veteran has occasionally complained of weakness 
and/or fatigability associated with prolonged use of his 
back, the evidence shows that he has generally been found to 
have good strength (5/5) in his back and lower extremities on 
objective evaluation, and there is little in the record to 
suggest that he suffers from any significant impairment of 
coordination-for example, in terms of his gait or his 
ability to walk on his heels and toes-or to show that the 
muscles of the affected areas are characterized by atrophy or 
wasting.  Moreover, while the record contains objective 
evidence of radicular symptoms, it appears that any such 
symptoms, consisting primarily of episodic pain, numbness, 
and tingling into the legs and buttocks, interspersed with 
periods of relief, are productive of no more than 
"moderate" impairment.  Consequently, for all these 
reasons, and taking into account the factors set out in 
38 C.F.R. §§ 4.40 and 4.45, the Board finds that the 
veteran's disability is manifested by no more than 
"moderate" limitation of motion, as set forth in Diagnostic 
Code 5292, and no more than "moderate" intervertebral disc 
syndrome, as set forth in Diagnostic Code 5293.  The Board 
also finds that the veteran is entitled to no more than a 20 
percent rating under Diagnostic Code 5295, inasmuch as there 
is no evidence that his low back disability is manifested by 
listing of the spine, a positive Goldthwait's sign, complete 
loss of lateral motion, or abnormal mobility on forced 
motion.  The weight of the evidence is against the assignment 
of an evaluation in excess of 20 percent under the applicable 
criteria.

Turning to the question of the evaluation to be assigned for 
the veteran's service-connected right wrist disorder, the 
Board finds that the preponderance of the evidence is against 
the assignment of a compensable rating for that disability.  
On the two VA examinations conducted since the time of his 
service discharge, the veteran has complained of right wrist 
symptoms such as slight weakness and a chronic and recurrent 
"popping" on rotational maneuvers, and examiners have 
objectively identified impairments affecting the wrist, such 
as pain over the navicular, a mild ulnar deviation, and 
evidence suggesting slight ischemia and/or avascular necrosis 
in the region of the old fracture.  On those self-same 
examinations, however, the veteran exhibited a very good 
range of motion in the wrist, with a full range of 
dorsiflexion/extension, to 70 degrees; a full range of 
medial/radial deviation, to 20 degrees; a nearly full range 
of palmar flexion, to 70 degrees or better; and a nearly full 
range of ulnar deviation, to 40 degrees or better.  See 
38 C.F.R. § 4.71, Plate I (1999).  There has been no 
objective evidence of swelling, erythema, or atrophy in the 
wrist since service, and only on one private examination, in 
September 1993, was there any objective indication of 
incremental weakness or diminished function in the right hand 
as compared to the left.  Indeed, the veteran himself 
reported on the most recent examination that his right wrist 
did not significantly impact his occupation or otherwise 
limit activities of daily living.  Consequently, even taking 
into account the fact that he may experience symptomatic 
flare-ups from time to time, the Board is persuaded that his 
overall right wrist impairment is considerably less severe 
than what is contemplated for the assignment of a compensable 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  The 
Board is also persuaded that the veteran is entitled to no 
more than a zero percent (noncompensable) rating for any 
neurological impairment under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8510-8730.  Although he has complained of numbness 
affecting the right wrist, and was found one occasion to 
exhibit a positive Tinel's sign, bilaterally, the physician 
who most recently examined the veteran's wrist concluded, in 
effect, that there were no objectively identifiable 
neurological deficits.  Inasmuch as this latter finding was 
based not only on an examination of the veteran, but also on 
a review of the claims folder, the Board accords greater 
weight to this finding than to past findings.  Assignment of 
a higher (compensable) evaluation on the basis of either 
musculoskeletal and/or neurological impairment is therefore 
denied.

In reaching the foregoing conclusions, the Board has 
considered whether the veteran's claims should be referred 
for consideration of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) (1999).  It is the Board's decision, 
however, that no such referral is warranted.  Nothing in the 
record suggests that either of the veteran's disabilities has 
resulted in frequent hospitalization, or that they have 
interfered with his employment in ways not already 
contemplated by the ratings schedule.  His disabilities are 
adequately compensated by the 20 and zero percent ratings 
assigned for low back and right wrist debility, respectively, 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5215, 5292, 5293, 
and 5295, which fully contemplate disability attributable to 
factors such as limitation of motion, pain, weakness, 
incoordination, and excess fatigability, and there is nothing 
in the record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.

The Board has also considered whether the veteran is entitled 
to a "staged rating" for either of the disabilities here at 
issue.  See Fenderson, supra.  It is the Board's conclusion, 
however, that at no time since March 1994 have the 
disabilities of his low back and right wrist been more than 
20 and zero percent disabling, respectively.  A "staged 
rating" is not warranted.


ORDER

A 20 percent rating is granted for a low back disorder with 
limitation of motion, disc protrusion at L4-L5, bulging 
annuli at L3-L4 and L5-S1, and right sacralization of L5, 
subject to the law and regulations governing the award of 
monetary benefits.

A compensable rating for residuals of a non-displaced 
fracture of the navicular bone of the right wrist is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

